Citation Nr: 0021060	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for invasive pituitary 
adenoma-microadenoma.

2.  Entitlement to service connection for acromegaly of the 
feet bilaterally, due to pituitary tumor.

3.  Entitlement to service connection for degenerative joint 
disease and osteopenia of the feet.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to July 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for invasive pituitary adenoma-
microadenoma, for acromegaly of the feet bilaterally, due to 
pituitary tumor, and for degenerative joint disease and 
osteopenia of the feet.


REMAND

The veteran is seeking service connection for invasive 
pituitary adenoma-microadenoma, acromegaly of the feet, and 
degenerative joint disease and osteopenia of the feet.  He 
contends that these conditions began during service, or were 
aggravated during service.  In May 1999, the Board remanded 
the case for additional development of relevant evidence.  
The development sought on remand included a request to the 
United States Social Security Administration (SSA) for copies 
of any decisions regarding disability benefits for the 
veteran, including copies of the evidence relied upon by SSA 
to reach its decisions.  A June 1999 letter in the claims 
file reflects that the RO requested this information from 
SSA.  The claims file does not contain, however, any response 
from SSA.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that the Board has a duty under law to ensure that the 
RO complies with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will remand the case again, for the RO to request the 
SSA records.  The Board notes that the appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

The RO should request from the United 
States Social Security Administration 
(SSA) copies of any decisions regarding 
disability benefits for the veteran, 
including copies of the evidence relied 
upon by SSA to reach its decisions.  The 
RO should associate the decisions and 
records received from SSA with the 
veteran's claims file.  If SSA responds 
that they do not have records with 
respect to the veteran, the RO should 
associate with the claims file 
documentation of SSA's response to that 
effect.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




